Citation Nr: 0334691	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
nasal fracture, to include difficulty breathing.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claims 
for service connection for bilateral hearing loss and 
difficulty breathing secondary to a broken nose.

The veteran originally filed his claims in September 1998.  
The Regional Office denied the claims in May 1999 on the 
basis that they were not well grounded.  The veteran failed 
to complete a timely appeal of either claim and VA 
subsequently informed him that he would have to present new 
and material evidence in order to reopen either claim.    

The VA impliedly reopened the case apparently in response to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA mandated that decisions denying claims on 
the basis that they were not well grounded, must be reviewed.  
However, the VCAA only required review of denials occurring 
between July 14, 1999 through November 8, 2000.  The denial 
in the present case occurred in May 1999.  Accordingly, VCAA 
does not mandate de novo review.  In any event, the decision 
below reopens both claims and the Board will consider both 
claims on a de novo basis.    

While it is apparent that the RO reopened the veteran's 
claims and adjudicated them on the merits, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
action. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issues have been characterized as noted on the 
title page.   

On April 19, 2002, the RO issued a rating decision that once 
again denied the veteran's claims.  The veteran filed his 
Notice of Disagreement on July 17, 2002.  

The RO issued a Statement of the Case on August 19, 2002.  
The veteran subsequently filed his substantive appeal on 
August 22, 2002.  He requested a Board hearing that was 
scheduled to take place in April 2003.  He failed to appear 
at the hearing or give any reason for his failure to appear.  
Pursuant to 38 C.F.R. § 20.702(d) (2003), the veteran's case 
was processed as though the request for hearing had been 
withdrawn.  

FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of a May 1999 RO rating 
decision denying service connection for bilateral hearing 
loss and difficulty breathing secondary to a broken nose.

2.  Since the May 1999 unappealed RO denial of the claims for 
service connection for bilateral hearing loss and difficulty 
breathing secondary to a broken nose, evidence was submitted 
which was not previously before agency decision makers and 
which relates to unestablished facts necessary to 
substantiate the claim.  This evidence is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's service medical records show no evidence of 
hearing loss, and the earliest indication of any problems 
with the veteran's ears was not until November 2000, when he 
was diagnosed with a perforated right tympanic membrane. 

4.  The veteran's service medical records show no evidence of 
a broken nose or any difficulty breathing.  The only 
indication of the veteran experiencing trouble breathing 
occurred in December 2000 when he received a prescription for 
nasal spray for rhinitis secondary to dryness.  


CONCLUSION OF LAW

1.  The May 1999 RO determination that denied claims for 
service connection for bilateral hearing loss and difficulty 
breathing secondary to a broken nose is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence submitted since the May 1999 RO rating decision 
denying service connection for bilateral hearing loss and 
difficulty breathing secondary to a broken nose, which was 
the last final denial with respect to these issues, is new 
and material; the claims are reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 
(2003).

4.  Service connection for residuals of a nasal fracture, to 
include difficulty breathing, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Received

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the veteran failed to file a notice of 
disagreement within one year of a May 1999 RO rating decision 
denying service connection for hearing loss and difficulty 
breathing secondary to a broken nose.  Thus, the decision 
became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2003) provides as follows:  
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.
 
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The May 1999 RO rating decision denied service connection for 
hearing loss and for difficulty breathing secondary to a 
broken nose on the basis that there was no evidence of either 
claimed disability.  Since that time, the RO has received 
medical records showing tympanic membrane perforations.  The 
RO has also received a medical record in which the veteran 
received a prescription for saline nasal spray.  The Board 
finds that this information is new and material evidence.  
The Board finds that the evidence of a perforated tympanic 
membrane is relevant to the issue of hearing loss as it is a 
disability involving an ear and it suggests that the veteran 
may have been exposed to acoustic trauma.  The treatment with 
nasal spray indicates treatment for a disorder involving the 
nose.  The additional evidence in question was not previously 
submitted to agency decisionmakers and it relates to 
unestablished facts necessary to substantiate the claims, 
that is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The purpose behind the VA 
definition is not to require the veteran to demonstrate that 
the new evidence would probably change the outcome of the 
claim; rather it emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Id.  
Accordingly, the claims for service connection for hearing 
loss and for difficulty breathing secondary to a broken nose 
are reopened.

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 1999 rating decision, the August 2002 
Statement of the Case, the January 2003 Supplemental 
Statement of the Case, and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for service connection for 
hearing loss and difficulty breathing and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claim for service 
connection for hearing loss and difficulty breathing.  
Further, October 1998, January 2001, and March 2002 letters 
from the RO to the veteran informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In this case, the veteran was notified in 
a October 1998 RO letter that he should submit evidence 
within 30 days, and in an March 2002 RO letter was notified 
he should submit evidence within 60 days, or else his claim 
could be denied; however, the veteran was further informed in 
both letters that he could submit evidence up to a year later 
and still be paid benefits from the date of receipt of his 
claim if he prevailed.  Further, in April 2003, the Board 
informed the veteran by letter that he had an additional 90 
days to submit evidence (assuming the Board did not render a 
decision during that time, which it did not).  Thus, the 
veteran had as late as July 2003 to submit additional 
evidence, far in excess of the one year time limit set forth 
in the applicable statute.  See 38 U.S.C.A. § 5103(b).  To 
the extent the letters suggesting lesser time limits are 
defective, such defective notice has exerted no practical 
effect on the time period within which the veteran could 
submit evidence.  

Moreover, in February 2002, the veteran stated that the 
evidence he was submitting was the only new evidence to 
support his claims.  He again acknowledged in January 2003 
that he had no other evidence to prove his claims.  
Accordingly, the Board finds the error in notice pertaining 
to the 30 and 60 day suggested time limits within which the 
veteran should submit evidence set forth in the October 1998 
and March 2002 RO letters to be nonprejudicial error under 
the specific facts of this case.  See 38 U.S.C.A. 7261(b) 
(Court of Appeals for Veterans Claims shall take due account 
of the rule of prejudicial error).
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 1998 and March 2002 letter and asked him 
to identify all medical providers who treated him for hearing 
loss and difficulty breathing.  The RO has obtained all 
identified evidence.
 
In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).
 
Here, the veteran received medical examinations upon entering 
the service in 1962, and upon discharge from the service in 
1964.  There was no evidence of hearing loss during that 
time.  There were no complaints of hearing loss problems 
until the veteran filed this claim in 1998.  Though there is 
medical evidence that the veteran was diagnosed with a 
perforated right tympanic membrane in November 2000, there 
still has been no medical evidence documenting any hearing 
loss problems.  With no evidence of hearing loss in the 
service medical records or in the post-service records, the 
Board must conclude that a medical examination and opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and service medical records 
that contain no suggestion of the disability is not necessary 
in deciding the claim for service connection for hearing 
loss.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Wells, supra.   
 
Likewise, the veteran's service medical records contain no 
evidence that the veteran sustained a broken nose, or that he 
ever experienced any difficulty breathing.    The only 
medical record indicating any problems breathing is a report 
from December 2000 in which the veteran was prescribed saline 
nasal spray.  The same medical record indicates that the 
prescription was for treatment of rhinitis secondary to 
dryness.  With no evidence of either a broken nose or 
difficulty breathing in the service medical records, the 
Board must conclude that a medical examination and opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and service medical records 
that contain no suggestion of the disability is not necessary 
in deciding the claim for service connection for difficulty 
breathing secondary to a broken nose.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).   
     
As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).
 
Factual Background

Service medical records reveal no complaint, treatment, or 
diagnosis of hearing loss, a broken nose, or difficulty 
breathing.  In association with service department medical 
examinations, the veteran indicated (by checked box) in 
November 1962 and at his discharge examination in November 
1964, that he did not have and had never had any ear or nose 
trouble, sinusitis, or shortness of breath.  At his induction 
examination, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 0, 0, 0 
and 20 decibels, respectively.  Left ear pure thresholds at 
500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 0, 0, 0 and 10 decibels, respectively.  At the 
veteran's separation examination, right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 0, 0, 0 and 0 decibels, respectively.  Left ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 0, 0, 0 and 0 decibels, 
respectively. 
 
In October 2000, the veteran was diagnosed as having a 
perforated right tympanic membrane, as well as bilateral 
cerumen.  In November 2000, both ears were irrigated, a 
discharge from the ear was noted and he was diagnosed with 
otitis.  By February 2001, the veteran's right tympanic 
membrane was still perforated and had become mildly infected.  
It was noted that his right tympanic membrane was chronically 
perforated in April 2002.  

In December 2000, the veteran received a prescription for 
saline nasal spray for rhinitis secondary to dryness.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges the veteran's testimony that he worked 
with artillery during service and that he broke his nose when 
a bazooka backfired.  However, the Board finds the service 
medical records, to include records associated with his 
service discharge examination, indicating by the veteran's 
own history that he did not have and had never had any 
problems with his ears or nose to be more probative on the 
factual matter of whether he sustained injuries that would 
lead to hearing loss or difficulty breathing.  These records 
were contemporaneous with the veteran's service and contain 
specific and negative responses based on his own then-current 
recollection.  As to the veteran's lay contention that his 
alleged hearing loss and difficulty breathing are caused by 
service, the Board notes that as a lay person, he is not 
competent to offer opinions on causation, and that the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).
 
Service medical records contain no evidence of complaints, 
treatment or diagnosis for hearing loss, a nasal injury or 
fracture, or difficulty breathing.  The veteran indicated at 
both his entrance and discharge examinations, that he did not 
have and had never had any ear or nose trouble.  Audiological 
examination findings on the pre-enlistment and separation 
examinations were negative for hearing loss as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  There was no 
increase in decibel loss on the latter evaluation, when 
compared to the pre-enlistment audiological examination, and 
it was not only negative for hearing loss-it showed the 
veteran's hearing was well within normal limits at the time 
of his separation from service.  The first indication of any 
ear trouble was in October 2000, over 35 years after service.  
The first and only indication of trouble breathing was in 
December 2000, again, over 35 years after service.  In sum, 
there is affirmative evidence in the form of the veteran's 
contemporaneously provided histories that he did not have any 
ear or nose trouble; the medical evidence of record does not 
indicate or suggest any ear or nose problems for over 35 
years after service; and there is no medical evidence to show 
or suggest that the veteran's claimed current hearing loss 
and status-post nasal fracture with difficulty breathing are 
related to any incident of service.  Accordingly, service 
connection for hearing loss and for difficulty breathing 
secondary to a broken nose is not warranted.  38 C.F.R. 
§ 3.303.  
 
As the preponderance of the evidence is against the claim for 
service connection for    hearing loss and residuals of a 
nasal fracture, to include difficulty breathing, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 





ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for residuals of a nasal 
fracture, to include difficulty breathing, is denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



